DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.  Specifically, the amendments now requiring a particular property are taken to introduce new matter which is indefinite, which does not distinguish from the prior art of record.
Presumably the amendment is attempting to claim a Gurley test using the Japanese Industrial Standard (i.e. JIS), examination has revealed some information about this test such as in Zhang et al. (US Pub 2014/0045033 newly cited) who teaches:
“[0038] Gurley is defined as the Japanese Industrial Standard (JIS Gurley) and is a gas permeability test measured using the OHKEN permeability tester. JIS Gurley is the time in seconds required for 100 c of air to pass through one square inch of film at a constant pressure of 4.8 inches of water.”
However, the JIS Gurley test does not appear to be standardized as other references, such as Jeon et al. (US Pub 2022/0094019, paragraph [0110]) teach a different standard for determining Gurley number:

“[0110] A substrate can have any Gurley not inconsistent with the objectives of this disclosure, such as a Gurly that is acceptable for use as a battery separator. Gurley is the Japanese Industrial Standard (JIS Gurley) and can be measured using a permeability tester, such as an OHKEN permeability tester. JIS Gurley is defined as the time in seconds required for 100 cc of air to pass through one square inch of substrate at a constant pressure of 4.9 inches of water.”	
Further, the Gurley test in general does not appear to be standardized (i.e. not JIS standards) as other references, such as Aurora (USP 7,790,320 of record, column 2 lines 57-65) teach a different standard for determining Gurley number:
  “Microporous membranes typically have porosities in the range of 20-80%, alternatively in the range of 28-60%. The average pores size is in the range of 0.02 to 2.0 microns, alternatively in the range of 0.04 to 0.25 microns. The membrane has a Gurley Number in the range of 5 to 150 sec, alternatively 20 to 80 sec (Gurley Numbers refers to the time it takes for 10 cc of air at 12.2 inches of water to pass through one square inch of membrane). The membrane may range in thickness from about 0.1 to 75 microns, alternatively 8 to 25 microns.”
	Therefore, as seen in the emphasized sections above, while the prior art teach different values for a Gurley number as applicant notes, those value are not taken to be directly comparable to the claimed range as it is unclear how those values are actually determined (indefiniteness as noted below).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 49-58, 61-63 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, while the table in the instant specification shows a single example (2500/Al/CS) where a ceramic and metal coated separator has a “JIS Gurley, s” of 244, such does not provide support and enable the specification in a manner which supports a claimed range of “equal to or less than 250 s” as required by the amendment.  The upper limit of 250 s is nowhere disclosed in the instant specification, as well as any example below 244 s (such as having a JIS Gurley of 10s which is included in the claimed range).  Therefore, the claim amendments are taken to introduce new matter to the application as the open-ended claimed range is not supported by the single value for a ceramic coated separator disclosed in the instant specification. 

Claims 49-58, 61-63 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification fails to provide guidance on how to determine “JIS Gurley” values.  As noted above there appears to be multiple ways to determine a Gurley number and the instant specification has no description as to how to perform a test to determine a “JIS Gurley” value.  Further, such a test is not known in the art as a standard value which a person of ordinary skill in the art would understand without further guidance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49-58, 61-63 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above the JIS Gurley standard is not defined in the instant specification in a manner which one of ordinary skill in the art would be able to discern the requirements of the claimed range as the parameters for performing the Gurley test are not described in the instant specification or are a known standardized test with immutable conditions.

Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-53, 55-58, 61-63 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Effect of Al2O3 coatings prepared by RF sputtering on polyethylene separators for high-power lithium ion batteries” newly cited, a copy of which is attached) in view of Goetzen et al. (US Pub 2015/0030933 of record).
In regard to claims 49-51, 53, 56-58, 61-63, Lee et al. teach a microporous membrane (polyolefin separator such as PE or PP) used as a separator in a Li ion battery (“LIB” - see Introduction) comprising a layer (Al2O3 coatings prepared by RF sputtering) of a metal oxide such as alumina on a cathode side (see page 1192 - coatings on both surfaces of separator) of a polymeric porous membrane such as a polyolefin such as PP or PE, said inorganic layer is applied with a deposition method such as sputtering to have a thickness such as 20 nm (see page 1192, coating thickness estimated to be 20nm after 20 mins of sputtering, properties of different coating thicknesses discussed, desirability to control coating morphology to obtain best performance of LIBs on page 1193). 
In any event, the Examiner notes the method of forming the polymer membrane or ceramic coating relate to product by process limitations which do not distinguish the claims from the prior art (see MPEP 2113 above). 
Lee et al. does not specifically disclose alpha-phase aluminum oxide and gamma-AIO(OH)). However, Goetzen et al. teach a similar microporous membrane battery separator with a polymer base which is formed via a deposition method (see paragraph [0054-0058]) and the desirability for the inorganic particles to include various phases of aluminum oxides and hydroxides such as alpha aluminum oxide and gamma aluminum hydroxide (such as boehmite with an alumina fraction) with fine crystallite sizes (paragraphs [0026-0028]) which results a separator with excellent electrochemical properties (paragraphs [0089-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include alpha-phase aluminum oxide and gamma-AIO(OH)) as a layer on the porous polymer layer of Lee et al. as such results in a separator with excellent electrochemical properties as taught by Goetzen et al. 
In regard to the amendment, while the prior art teaches Gurley test values that are higher than the JIS Gurley test value required by the amendment, the conditions of the tests performed by the prior art and the tests performed by the instant specification (which are not described as noted above) are not necessarily the same and therefore a comparison of the Gurley values in the prior art and the JIS value of the instant claims cannot be made.  As the prior art combination is indistinguishable in terms of structure such is reasonably presumed to have the claimed properties or properties which are close enough to obviate the claimed range (see MPEP 2112.01 below). 
In regard to claim 52, as the prior art combination is indistinguishable in terms of structure such is reasonably presumed to be “stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5.2 volts or more, and the cell voltage is a measure of a potential difference between two electrodes in the lithium ion battery” (see MPEP 2112.01 below).  
2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	In regard to claim 75, Lee et al. teach the membrane or substrate is a monolayer or a multilayer membrane or substrate made of PP or PE (see Introduction).   While no method of forming the membrane or substrate is specifically disclosed, such relates to a product by process limitations which does not distinguish the claims from the prior art (see MPEP 2113 above).  In any event, forming membranes or substrates of PP or PE using dry processes is conventional in the art.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Goetzen et al. as applied to claim 49 above and further in view of Kim et al. (KR 10-2005-00211131 cited in IDS).
	Lee et al. teach the microporous membrane or substrate of claim 49 but does not disclose further comprising an inert metal element in the layer, said inert metal element including gold, platinum, and mixtures thereof.   However, Kim et al. teach a similar separator for a lithium ion battery and the desirability to for a coating on the polymer layer by sputtering or vapor deposition which includes gold or platinum as such improves conductivity and lowers interface resistance (see abstract provided by applicant). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a gold or platinum layer on the porous polymer layer of Lee et al. as such increases the conductivity and lowers the interface resistance with the electrodes as taught by Kim et al. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 2014/0045033 and 2022/0094019 newly cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723